6 N.Y.2d 764 (1959)
Francis E. Lareau, Respondent,
v.
Order of United Commercial Travelers of America, Appellant.
Court of Appeals of the State of New York.
Argued January 21, 1959.
Decided April 17, 1959.
Herbert A. Steinke, Jr., for appellant.
Harvey M. Lifset and Elias Moubar for respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD and FROESSEL. Judges VAN VOORHIS and BURKE dissent and vote to reverse and dismiss the complaint on the authority of Wilcox v. Mutual Life Ins. Co. (265 N.Y. 665).
Order affirmed and judgment absolute directed against appellant on the stipulation, with costs in all courts. No opinion. (Burr v. Commercial Travelers Mut. Acc. Assn., 295 N.Y. 294, 301-303; McGrail v. Equitable Life Assur. Soc., 292 N.Y. 419, 424-425; Mansbacher v. Prudential Ins. Co., 273 N.Y. 140, 144; Silverstein v. Metropolitan Life Ins. Co., 254 N.Y. 81, 84-85; Lewis v. Ocean Acc. & Guar. Corp., 224 N.Y. 18, 20-21.)